DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 4-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10,771,446 in view of Miyata (U.S. 8,860,965 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-2 of the present invention and claims 6-7 of the U.S. Patent are drawn to a system having a first wireless communication circuitry, a second wireless communication circuitry, receiving an association request frame, transmitting an association response frame, and receiving a data frame.  The respective claims and differences between the claims are listed and highlighted in the table below:
Application 16/920947 (Present Invention)
U.S. Patent 10,771,446
Claim 1:
A system, comprising: 
first wireless communication circuitry configured 5to communicate via a first wireless signal conforming to a wireless LAN standard; and 






wherein the first wireless communication circuitry is further configured to: 
receive an association request frame 15comprising the SSID in a frame body from the first electronic apparatus; 


transmit an association response frame comprising a status code to the first electronic apparatus after reception of the association request 20frame; and 
receive a data frame from the first electronic apparatus, if the status code of the association response frame indicates a success.

A system, comprising:  
25first wireless communication circuitry configured to communicate with a first electronic apparatus via a- 99 - first wireless signal conforming to a wireless LAN standard, wherein a first address is assigned to the first wireless communication circuitry; and 
of a wireless communication system comprising the first electronic apparatus;  
10wherein the first wireless communication circuitry is further configured to: 
receive an association request frame comprising the first address in a destination address field from the first electronic apparatus after 15transmission of the SSID via the second wireless communication circuitry; 
transmit an association response frame comprising a status code to the first electronic apparatus after reception of the association request 20frame; and 
receive a data frame from the first electronic apparatus, if the status code of the association response frame indicates a success.

The system of claim 1, wherein the second wireless- 97 - communication circuitry is further information of a first address assigned to the first wireless communication circuitry to the first electronic apparatus in accordance with the standard of 5near field communication, and the first wireless communication circuitry is configured to receive the association request frame comprising the first address in a destination address field.

The system of claim 6, wherein the second wireless communication circuitry is further the first address, and the first wireless communication circuitry is further configured to receive the association request frame after transmission of the SSID and the first address via the 5second wireless communication circuitry.


As per claim 1 of the present invention, claim 1 of the present invention differs from claim 6 wherein the association request frame comprising the SSID in a frame body.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify claim 6 of the U.S. Patent with the teaching of an SSID in a beacon frame, as taught by Miyata (see Miyata, Col. 5, Lines 3-7).  The motivation would be to enable communication between two devices (see Miyata, Col. 5, Lines 1-7).
As per claim 2 of the present invention, claim 2 of the present invention further includes a first addressed assigned to the first wireless communication circuitry and having the first address in a destination address field.  These limitations are present in claim 6 of the U.S. Patent.  Therefore, claim 2 of the present invention is rejected in view of claim 7 of the U.S. Patent, which includes all of the limitations of claim 6 of the U.S. Patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,771,446 in view of in view of Miyata (U.S. 8,860,965 B2), in view of Benner et al. (U.S. 9,402,272 B2).  Claim 6 in view of Miyata does not claim a first antenna coupled to the first wireless communication circuitry; and a second antenna coupled to the second wireless communication circuitry, wherein the first wireless communication circuitry is configured to receive the association request frame via the first antenna, and the second wireless communication circuitry is configured to transmit the second wireless signal via the second antenna, as claimed in claim 3 of the present invention.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify claim 6 of the U.S. Patent in view of Miyata by integrating the teaching of a first and second antenna arrangement as taught by Benner.  The motivation would be enable the ability of transmitting signals by utilizing known functions of antennas (see Benner, Col. 4, Lines 29-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES J YANG/Primary Examiner, Art Unit 2683